Citation Nr: 0721423	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  03-30 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The veteran had active service from June 1981 to June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska. 

In a February 2005 decision, the Board reopened the claim for 
service connection for PTSD.  The Board remanded the present 
matter for additional development.  The case has been 
returned for further appellate review.


FINDING OF FACT

The veteran does not have a corroborated in-service stressor 
upon which a diagnosis of PTSD may be based.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in May 2002 and May 2005, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in an August 
2006 Supplemental Statement of the Case.  Although the notice 
was not sent in a separate letter followed by an 
adjudication, the veteran is not prejudiced as service 
connection is denied on appeal.  Accordingly, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case the 
initial notice was provided prior to the appealed September 
2002 rating decision in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

The veteran has provided statements with respect to alleged 
in-service stressors.  These stressors were sent to the 
appropriate agency for verification.  It appears that all 
known and available records relevant to this issue on appeal 
have been obtained and are associated with the veteran's 
claims file.  Furthermore, the veteran has undergone a VA 
examination.  The Board finds that this examination, along 
with the veteran's treatment records, provides sufficient 
findings upon which to adjudicate the claim.  There is no 
duty to provide another examination or medical opinion.  Id.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).
 
Based on the foregoing, VA satisfied its duties to the 
veteran.

Factual Background

The veteran contends that he has PTSD due to traumatic events 
which occurred during his service in the U.S. Army.  In 
particular, he reports that he was traumatized by two events 
that occurred during his service.  The first occurred in 
1981.  The veteran indicated he was deployed on a convoy 
during a military exercise called Jack Frost and witnessed a 
large rig lose control while driving down Sheep Mountain.  
According to the veteran, the rig jackknifed fell over a 
cliff and it took several hours to retrieve the driver's body 
which was frozen to death.  The second event occurred in 1983 
while the veteran was purportedly participating in a military 
exercise called Brim Frost.  The veteran claims that he 
witnessed another service member catch on fire while sleeping 
on his cot, and he burned to death.  

A copy of the veteran's stressor statements were sent by the 
RO to the U.S. Army and Joint Services Records Research 
Center (JSRRC) for verification.  

The JSRRC could not verify the veteran's contentions.  In a 
response from JSRRC, it was stated that the available 
casualty information was researched and that the alleged 
deaths in Exercise Jack Frost in 1981 and Exercise Brim Frost 
in 1983 could not be confirmed.  Army Safety data did not 
reflect the incidents described by the veteran.  Furthermore, 
JSSRC could not locate unit records submitted by the 23rd 
Engineer Battalion and Company B, 172nd Support Battalion for 
the time period of the veteran's stressors.    

The veteran's service medical records reveal no findings, 
treatment, or diagnoses of PTSD.  Post-service treatments 
records, however, show that the veteran was diagnosed as 
having PTSD.

On VA examination in June 2005, the veteran reported 
witnessing the deaths during Exercise Jack Frost in 1981 and 
Exercise Brim Frost in 1983.  He was diagnosed as having 
PTSD, chronic, with delayed onset.  The examiner concluded 
that the veteran's PTSD was most likely caused by or a result 
of his traumatic experience while on active duty.   

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)); a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f).

As to the existence of a stressor, a veteran's assertions of 
non-combat service stressors are not sufficient to establish 
their occurrence.  Rather, his alleged service stressors must 
be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

In this case the veteran is currently diagnosed as having 
PTSD due to his alleged military experiences.  The Board 
finds, however, that the diagnosis is based solely on a 
history provided by the veteran as his alleged stressors are 
not corroborated.  The Board notes that it is not bound by a 
medical opinion based solely upon an unsubstantiated history 
as related by the veteran.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Thus, the diagnosis of PTSD based on the 
veteran's alleged traumatic experiences in service is not 
accepted on its face because the underlying premise of having 
witnessed the deaths during the stated military exercises is 
not corroborated.

As noted the above, the veteran's alleged service stressors 
must be established by official service records or other 
credible supporting evidence.  See 38 C.F.R. § 3.304(f).  In 
this case, the veteran's stressor statements could be not 
corroborated.  Consequently, the Board finds that the veteran 
does not have a corroborated in-service stressor upon which a 
diagnosis of PTSD may be based.  Therefore, service 
connection for PTSD must be denied.
   
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.   See 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


